           Case 2:20-cv-00966-NR Document 149 Filed 07/22/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,              :
                       Plaintiffs               :            No. 2:20-CV-0966-NR
                                                :
               v.                               :
                                                :            Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as              :
Secretary of the Commonwealth of                :            Electronically Filed
Pennsylvania, et al.,                           :
                          Defendants            :

MOTION FOR ADMISSION PRO HAC VICE OF THOMAS M. CAFFREY

      Thomas M. Caffrey, Lehigh County Solicitor, hereby moves that he be

admitted to appear and practice in this Court as counsel pro hac vice for Defendant

Lehigh County Board of Elections in the above-captioned matter pursuant to LCvR

83.2 and LCvR 83.3 and respectfully submits the following:

      1.       Plaintiffs, Donald J. Trump for President, Inc., Glenn Thompson,

      Mike Kelly, John Joyce, Guy Reschenthaler, Republican National

      Committee, Melanie Stringhill Patterson, and Clayton David Show,

      have filed a complaint, naming Kathy Boockvar, the Secretary of the

      Commonwealth of Pennsylvania, and a number of other individuals

      and/or entities; including the Lehigh County Board of Elections, as

      Defendants.

      2.       Plaintiffs raise various constitutional challenges to the administration

      of the upcoming November general election.
           Case 2:20-cv-00966-NR Document 149 Filed 07/22/20 Page 2 of 3




      3.       The undersigned is the Solicitor of Lehigh County who will

      be assisting with the defense of this matter.

      4.       Pursuant to the requirements set forth in Local Rule 83.2, please find

      attached a declaration of Thomas M. Caffrey certifying the undersigned is

      both a registered ECF user and familiar with the Local Rules of Court.

      See Attachment 1.

      5. Also attached, is an Affidavit in Support of Motion for Admission Pro

      Hac Vice. See Attachment 2.

WHEREFORE, it is respectfully requested that County Solicitor, Thomas M.

Caffrey be admitted to practice in the United States District Court for the Western

District of Pennsylvania pro hac vice, for the purposes of the above-captioned case

on behalf of Defendant Lehigh County Board of Elections.

                                               Respectfully Submitted:


                                               Thomas M. Caffrey
                                               Thomas M. Caffrey, Esq.
                                               Attorney I.D. No. 46558
                                               PO Box A
                                               Coplay, PA 18037-0200
                                               Phone: (610) 434-4418
                                               Fax: (610) 465-8776
                                               Email: tcaffrey@rcn.com




                                           2
        Case 2:20-cv-00966-NR Document 149 Filed 07/22/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify that I caused the foregoing Motion for Admission Pro Hac Vice of

Thomas M. Caffrey, to be filed with the United States District Court for the Western

District of Pennsylvania via the Court’s CM/ECF system, which will provide

electronic notice to all counsel and parties of record.



Dated: July 22, 2020                           Thomas M. Caffrey
                                               Thomas M. Caffrey, Esq.




                                           3
